     6:18-cv-00354-RAW-KEW Document 24 Filed in ED/OK on 05/26/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF OKLAHOMA

SHAUN E. TODD,                                      )
                                                    )
                       Plaintiff,                   )
                                                    )
v.                                                  ) Case No. CIV-18-354-RAW-KEW
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security                     )
Administration,                                     )
                                                    )
                       Defendant.                   )

                                            ORDER

         Before the court is the objection of the defendant to the Report and Recommendation

of the United States Magistrate Judge. Magistrate Judge West found there was no error in

the ALJ’s substantive determination, but that remand was nevertheless required because the

ALJ was not properly appointed under the Appointments Clause of the United States

Constitution. The government objects on the ground that plaintiff did not raise his argument

at the administrative level and has therefore forfeited it.

         This is an issue presently dividing the courts. The multiple decisions have formed into

a “majority” view and a “minority” view. Both views are based on reasonable interpretations

of the pertinent authority. Magistrate Judge West followed the minority view, finding that

a claimant did not have to raise the claim at the administrative level. (#19 at 14).

         In Lucia v. SEC, 138 S.Ct. 2044 (2018), the Supreme Court held that ALJs in the

Securities and Exchange Commission were required to be appointed pursuant to the

Appointments Clause. Because the ALJs of the SEC were not so appointed, the petitioner
 6:18-cv-00354-RAW-KEW Document 24 Filed in ED/OK on 05/26/20 Page 2 of 5



was entitled to a new hearing before a different constitutionally-appointed ALJ. Id. at 2055.

The Supreme Court expressly noted, however, that petitioner had made a “timely” challege

at the administrative level.      Id.   “Although Lucia did not explicitly address the

constitutionality of ALJs employed by the Social Security Administration, courts have

accepted that the Supreme Court’s reasoning applies to ALJs presiding over social security

hearings.” O’Dell v. Saul, 2019 WL 4685415, *1 (M.D.Tenn.2019).

       Although within the minority view, the only decision by a court of appeals on this

precise issue held that timely exhaustion of an Appointments Clause challenge was not

required in the Social Security context. See Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3rd

Cir.2020). The court found that exhaustion was generally inappropriate “where a claim

serves to vindicate constitutional claims like Appointments Clause challenges, which

implicate both individual constitutional rights and the structural imperative of separation of

powers.” Id. at 154.

       A different view on this general issue (albeit in the context of SEC ALJs) was

expressed in Gonnella v. United States Sec. & Exch. Comm’n, 954 F.3d 536, 543 (2d

Cir.2020)(“‘[O]rderly procedure and good administration require that objections to the

proceedings of an administrative agency be made while [the agency] has opportunity for

correction in order to raise issues reviewable by the courts.’” . . . Constitutional claims are

no different.”)(citations omitted). The court held that “a litigant who does not object to the




                                              2
 6:18-cv-00354-RAW-KEW Document 24 Filed in ED/OK on 05/26/20 Page 3 of 5



constitutionality of an ALJ at any point during the SEC proceedings forfeits that challenge.”

Id. See also Kabani & Co., Inc. v. SEC, 733 Fed.Appx. 918, 919 (9th Cir.2018).

       The Tenth Circuit is not to the contrary. See Malouf v. SEC, 933 F.3d 1248, 1255

(10th Cir.2019)(appellant forfeited any argument based on Appointments Clause by not

raising it in the underlying SEC proceedings). “Appointments Clause challenges are

nonjurisdictional and may be waived or forfeited.” Turner Bros., Inc. v. Conley, 757

Fed.Appx. 697, 700 (10th Cir.2018). There, the court held that claimant forfeited an

Appointments Clause challenge based on Lucia by failing to raise it to the agency, in that

case the Department of Labor Benefits Review Board.

       The distinction has been made that “there is no statutory or regulatory exhaustion

requirement that governs SSA proceedings.” Cirko, 948 F.3d at 153. Indeed, the court in

Malouf noted that “underlying securities laws expressly require issue exhaustion.” 933 F.3d

at 1256. The court in Conley, however, did not make a similar statement regarding the

Department of Labor Benefits Board, but still found waiver. Courts of the minority view

have also cited Sims v. Apfel, 530 U.S. 103 (2000), in which the Supreme Court addressed

the question of whether a claimant seeking judicial review of a denied Social Security claim

waives any issue the claimant failed to include in a request for review before the Appeals

Council. The Court rejected such a requirement, but stated “[w]hether a claimant must

exhaust issues before the ALJ is not before us.” Id. at 107.




                                             3
  6:18-cv-00354-RAW-KEW Document 24 Filed in ED/OK on 05/26/20 Page 4 of 5



       Clearly, “Sims does not stand for the proposition that Social Security claimants may

raise arguments for the first time to district courts without first presenting the arguments to

ALJs.” Reese v. Saul, 2020 WL 2542008, *5 (D.N.M.2020). The issue is extension of the

precedent. This court declines to apply Sims’s rationale to the case at bar. Cf. Shaibi v.

Berryhill, 883 F.3d 1102, 1109 (9th Cir.2017). “Although the SSA statutes and regulations

do not include an express exhaustion requirement, the regulations do impose certain

requirements on claimants appearing at the administrative level, including the requirement

that any objections to the ALJ be raised ‘at your earliest opportunity.’ 20 C.F.R. 404.940.”

Danielle R. v. Comm’r of Soc. Sec., 2020 WL 2062138, *6 (N.D.N.Y.2020). This court

adopts the majority view, that “plaintiff was still required to raise the Appointments Clause

issue at the agency level prior to raising it in federal court . . . “ Id. The general analysis for

this conclusion is also presented in such decisions as Pearson v. Berryhill, 2018 WL

6436092, **3-4 (D.Kan.2018). Other district courts within the Tenth Circuit have followed

or departed from this conclusion, but the Tenth Circuit will resolve the matter in due course.

       As stated, the Magistrate Judge found that there was no error in the ALJ’s analysis on

the merits, which found claimant was not disabled. Accordingly, the agency decision below

will be affirmed.




                                                4
 6:18-cv-00354-RAW-KEW Document 24 Filed in ED/OK on 05/26/20 Page 5 of 5




       It is the order of the court that the Report and Recommendation (#19) of the United

States Magistrate Judge is affirmed in part and reversed in part. The decision of the

Commissioner of the Social Security Administration, denying claimant’s application for

disability benefits under the Social Security Act, is affirmed.

       ORDERED this 26th day of May, 2020.



                                           _________________________________
                                           RONALD A. WHITE
                                           UNITED STATES DISTRICT JUDGE
                                           EASTERN DISTRICT OF OKLAHOMA




                                              5
